GRIFFIN, J.
Anthony Michael Migliaccio [“Migliac-cio”] appeals his conviction, after a jury trial, on one of two charged counts of battery on a law enforcement officer. The charge arose out of an incident at the St. Johns county jail. Defendant has a history of mental health issues and treatment and a record of miscellaneous low-level prior offenses. At the time, he was serving a 364-day jail sentence for felony battery.1
On July 10, 2012, deputies were escorting Migliaccio to have his hair cut as required by jail rules (hair off the collar, off the ears) before moving the following day to the jail annex where sentenced inmates were housed. He did not want a haircut, however. He was offended that the barber was not a “licensed professional,” and he claimed that having this hair cut would be a violation of his particular understanding of his Catholic faith. At trial, he testified that, when he balked, as the corrections officers led him in the direction of the barber chair, one of the guards, John Hag-berg [“Hagberg”], grabbed him by the arm, and he pushed Hagberg “in self-defense” (“I grabbed him by whatever he was wearing” and I “tried to ... throw him.”) For his part, the deputy testified that although verbally defiant, Migliaccio got as far as the barber chair but then jumped up, struck him with a “double fist kind of push-punch to the chest” and ran away.
Migliaccio elected to represent himself at trial with stand-by counsel, and then he filed a pro se notice of appeal and brief. Although the brief is hard to decipher, the trial transcript shows him to be articulate and resourceful. Nevertheless, the testimony at trial — even his own trial testimony alone — would be sufficient to convict him. The jury could find that Hagberg was engaged in the lawful performance of a legal duty and that the battery was not justified.
AFFIRMED.
PALMER and COHEN, JJ., concur.

. The trial court ordered Migliaccio to be evaluated by a mental health professional to determine whether he was mentally competent to be tried. The psychologist who evaluated him reported that Migliaccio told him that he had previously been diagnosed as "bipolar.” The psychologist diagnosed a nonspecific depressive disorder, but found that he was competent.